        Case 3:16-cv-01442-SRU Document 76 Filed 10/09/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT



HORROR INC., a Massachusetts corporation;
and MANNY COMPANY, a Connecticut                  Case No.: No. 3:16-cv-01442-SRU
Limited Partnership,

                  Plaintiffs,
      vs.
                                                  October 9, 2018
VICTOR MILLER, an individual; and
DOES 1 through 10,

                  Defendants.


VICTOR MILLER, an individual;

                   Counterclaimant,
      vs.

HORROR INC., a Massachusetts corporation;
and MANNY COMPANY, a Connecticut
Limited Partnership; and DOES 1 through 10,

                   Counterclaim-Defendants.


             JOINT STIPULATION RE: ATTORNEY’S FEES AND COSTS

                                                   Marc Toberoff (Federal Bar No. phv08515)
                                                   mtoberoff@toberoffandassociates.com
                                                   TOBEROFF & ASSOCIATES, P.C.
                                                   23823 Malibu Rd, Ste 50-363
                                                   Malibu, California, 90265
                                                   Telephone: (310) 246-3333
                                                   Fax: (310) 246-3101

                                                  Attorneys for Defendant and
                                                  Counterclaimant Victor Miller




                                              1
            Case 3:16-cv-01442-SRU Document 76 Filed 10/09/18 Page 2 of 4



       This Stipulation, entered into by and between Plaintiffs and Counter-Defendants Horror,

Inc. and Manny Company (“Horror/Manny”) and Defendant and Counterclaimant Victor Miller

(“Miller”), is based upon the following:

       1.       On September 28, 2018, the Court granted Miller’s Motion for Summary

Judgment and entered Judgment in favor of Miller. Dkts. 73, 74.

       2.       Miller now anticipates seeking statutory attorney’s fees and costs in this matter.

To present Miller’s request for fees and costs and Horror/Manny’s response thereto to the Court

in an orderly manner, the parties have agreed to the meet-and-confer schedule and briefing

schedule set forth below. The parties stipulate and agree that the below schedule will promote

clarity and judicial economy in order for the Court to consider the parties’ respective positions

regarding attorney’s fees and costs in this matter.

       BASED UPON THE FOREGOING, IT IS HEREBY STIPULATED by and between the

parties, through their respective counsel, as follows:

       1.       Within 21 days of the entry of this Stipulation by the Court, Miller shall provide

to Horror/Manny a draft Joint Statement stating the hours, rates, and costs on which Miller’s

request for attorney’s fees and costs will be based;

       2.       Within 14 days thereafter, the parties shall meet and confer regarding Miller’s

request for attorney’s fees and costs;

       3.       Within 7 days thereafter, Miller shall provide to Horror/Manny a final version of

the Joint Statement stating the hours, rates, and costs on which Miller’s request for attorney’s

fees and costs will be based;




                                                  2
             Case 3:16-cv-01442-SRU Document 76 Filed 10/09/18 Page 3 of 4



        4.       Within 14 days thereafter, Horror/Manny shall provide to Miller Horror/Manny’s

response(s) to the Joint Statement, stating Horror/Manny’s position(s) regarding any disputed

hours, rates, or cost items;

        5.       Within 7 days thereafter, Miller shall file any motion(s) seeking attorney’s fees or

costs, along with the final Joint Statement reflecting the parties’ positions;

        6.       Within 21 days thereafter, Horror/Manny shall file any opposition(s) to Miller’s

motion(s); and

        7.       Within 14 days thereafter, Miller may file any reply/replies (if any) in support of

motion(s) seeking attorney’s fees or costs.




Dated: October 9, 2018

                                               By:      /s/ Marc Toberoff
                                                         Marc Toberoff

                                               Marc Toberoff (Federal Bar No. phv08515)
                                               mtoberoff@toberoffandassociates.com
                                               TOBEROFF & ASSOCIATES, P.C.
                                               23823 Malibu Rd, Ste 50-363
                                               Malibu, California, 90265
                                               Telephone: (310) 246-3333
                                               Fax: (310) 246-3101

                                               Attorneys for Defendant and Counterclaimant
                                               Victor Miller


                                               By: __/s/ Julia R. Haye_________________
                                               BONNIE E. ESKENAZI (SBN 119401)
                                               BEskenazi@GreenbergGlusker.com
                                               JULIA R. HAYE (SBN 198138)
                                               JHaye@GreenbergGlusker.com
                                               GREENBERG GLUSKER FIELDS CLAMAN &
                                               MACHTINGER LLP
                                               1900 Avenue of the Stars, 21st Floor
                                               Los Angeles, California 90067-4590

                                                   3
Case 3:16-cv-01442-SRU Document 76 Filed 10/09/18 Page 4 of 4



                           Telephone: 310.553.3610
                           Fax: 310.553.0687
                           (Admission Pro Hac Vice)
                           Attorneys for Plaintiffs,
                           Horror, Inc. and Manny Company

                           Edmund J. Ferdinand, III (ct21287)
                           jferdinand@24iplg.com
                           Alexander R. Malbin (ct27273)
                           amalbin@24iplg.com
                           Jessica S. Rutherford (ct29419)
                           jrutherford@24iplg.com
                           FERDINAND IP, LLC
                           1221 Post Road East, Suite 302
                           Westport, Connecticut 06880
                           Telephone: (203) 557-4224
                           Fax: (203) 905-6747




                              4
